 

Exhibit 10.5

 

AudioEye, Inc.

2019 Equity Incentive Plan

 

Notice of Restricted Stock Unit Award

 

The Participant is hereby provided this Notice of the following grant of a
Restricted Stock Unit Award (the “Award”) with respect to shares of the Common
Stock of AudioEye, Inc., a Delaware corporation (the “Company”) under the
AudioEye, Inc. 2019 Equity Incentive Plan (the “Plan”). All capitalized terms in
this Notice shall have the meaning assigned to them in this Notice or in the
attached Restricted Stock Unit Agreement, or, if not defined herein or therein,
in the Plan.

 

Participant:         Grant Date:         Vesting Commencement Date:        
Number of Restricted Stock Units:  

 

Vesting Schedule: The Participant shall vest in the Restricted Stock Units,
subject to the Participant’s continued service with the Company, as follows:

 

[Vesting Schedule to be inserted]

 

Settlement Schedule: The Restricted Stock Units shall be settled as follows:

 

[Settlement Schedule to be inserted]

 

The Participant hereby acknowledges and agrees that (a) the Company has made
available to the Participant copies of the Plan, the form of Restricted Stock
Unit Agreement and the prospectus for the Plan and (b) the Participant has had
the opportunity to review such documents and this Notice and to consult with the
Participant’s individual tax advisor and legal counsel with respect to the same.

 

The Participant understands and agrees that the Award is granted subject to and
in accordance with the terms of the Plan. By executing this Notice, the
Participant further agrees to be bound by the terms of the Plan and the terms of
the Award as set forth in the Restricted Stock Unit Agreement attached hereto.
By accepting this Award, the Participant consents to receive Plan documents by
electronic delivery and to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

AudioEye, Inc.   Participant       By:     By:   Name:                       
Name:       Title:     Date:   Date:      

 

 

 

 

AudioEye, Inc.

2019 Equity Incentive Plan

 

Restricted Stock Unit Agreement

 

AudioEye, Inc. (the “Company”) has awarded the Participant set forth in the
Grant Notice a Restricted Stock Unit Award (the “Award”) that is subject to its
2019 Equity Incentive Plan (the “Plan”), the Notice of Restricted Stock Unit
Award (the “Grant Notice”) and this Restricted Stock Unit Agreement (the
“Agreement”), for the number of Restricted Stock Units indicated in the Grant
Notice. Capitalized terms not explicitly defined in this Agreement or in the
Grant Notice but defined in the Plan will have the same definitions as in the
Plan. In the event of any conflict between the terms in this Agreement and the
Plan, the terms of the Plan will control. This Agreement will be deemed to be
signed by the Participant on the signing by the Participant of the Grant Notice
to which it is attached.

 

1.            Grant of Restricted Stock Units. The Company hereby issues to the
Participant on the Grant Date an Award for the number of Restricted Stock Units
set forth in the Grant Notice (the “Restricted Stock Units”). Each Restricted
Stock Unit represents the right to receive one share of Common Stock, subject to
the terms and conditions set forth in this Agreement and the Plan. The
Restricted Stock Units shall be credited to a separate account maintained for
the Participant on the books and records of the Company (the “Account”). All
amounts credited to the Account shall continue for all purposes to be part of
the general assets of the Company.

 

2.            Consideration. The grant of the Restricted Stock Units is made in
consideration of the services to be rendered by the Participant to the Company.

 

3.            Vesting. The Restricted Stock Units will vest as set forth in the
Grant Notice. The period during which any Restricted Stock Units remain subject
to vesting is described in this Agreement as the “Restricted Period”. In the
event of a Change in Control, the Restricted Stock Units will be subject to the
provisions of the Plan relating to a Change in Control.

 

4.            Restrictions. Subject to any exceptions set forth in this
Agreement or the Plan, during the Restricted Period and until such time as the
Restricted Stock Units are settled in accordance with Section 6, the Restricted
Stock Units or the rights relating thereto may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant. Any attempt to assign, alienate, pledge, attach, sell or otherwise
transfer or encumber the Restricted Stock Units or the rights relating thereto
shall be wholly ineffective and, if any such attempt is made, the Restricted
Stock Units will be forfeited by the Participant and all of the Participant’s
rights to such units shall immediately terminate without any payment or
consideration by the Company.

 

5.            Rights as Shareholder; Dividend Equivalents.

 

5.1           The Participant shall not have any rights of a shareholder with
respect to the shares of Common Stock underlying the Restricted Stock Units
unless and until the Restricted Stock Units vest and are settled by the issuance
of such shares of Common Stock.

 

5.2           Upon and following the settlement of the Restricted Stock Units,
the Participant shall be the record owner of the shares of Common Stock
underlying the Restricted Stock Units unless and until such shares are sold or
otherwise disposed of, and as record owner shall be entitled to all rights of a
shareholder of the Company (including voting rights).

 

5.3           If, prior to the settlement date, the Company declares a cash or
stock dividend on the shares of Common Stock, then, on the payment date of the
dividend, the Participant’s Account shall be credited with Dividend Equivalents
in an amount equal to the dividends that would have been paid to the Participant
if one share of Common Stock had been issued on the Grant Date for each
Restricted Stock Unit granted to the Participant as set forth in this Agreement.
Such Dividend Equivalents shall be distributed in cash or, at the discretion of
the Committee, in shares of Common Stock having a Fair Market Value equal to the
amount of such Dividend Equivalents to the Participant upon settlement of such
Restricted Stock Unit and, if such Restricted Stock Unit is forfeited, the
Participant shall have no right to such Dividend Equivalents.

 

 2 

 

 

6.            Settlement of Restricted Stock Units.

 

6.1           Subject to Section 9 hereof, the Company shall (a) issue and
deliver to the Participant the number of shares of Common Stock equal to the
number of Vested Units and (b) enter the Participant’s name on the books of the
Company as the shareholder of record with respect to the shares of Common Stock
delivered to the Participant, in each case, pursuant to the settlement schedule
set forth in the Grant Notice.

 

6.2           Notwithstanding Section 6.1, in accordance with the terms of the
Plan, the Committee may, but is not required to, prescribe rules pursuant to
which the Participant may elect to defer settlement of the Restricted Stock
Units. Any deferral election must be made in compliance with such rules and
procedures as the Committee deems advisable.

 

7.            No Right to Continued Service. Neither the Plan nor this Agreement
shall confer upon the Participant any right to be retained in any position, as
an Employee, Consultant or Director of the Company. Further, nothing in the Plan
or this Agreement shall be construed to limit the discretion of the Company to
terminate the Participant’s Continuous Service at any time, with or without
Cause.

 

8.            Adjustments. If any change is made to the outstanding Common Stock
or the capital structure of the Company, if required, the Restricted Stock Units
shall be adjusted or terminated in any manner as contemplated by the terms of
the Plan.

 

9.            Tax Liability and Withholding.

 

9.1           The Participant shall be required to pay to the Company, and the
Company shall have the right to deduct from any compensation paid to the
Participant pursuant to the Plan, the amount of any required withholding taxes
in respect of the Restricted Stock Units and to take all such other action as
the Committee deems necessary to satisfy all obligations for the payment of such
withholding taxes. The Committee may permit the Participant to satisfy any
federal, state or local tax withholding obligation by any of the following
means, or by a combination of such means:

 

(a)           tendering a cash payment.

 

(b)           authorizing the Company to withhold shares of Common Stock from
the shares of Common Stock otherwise issuable or deliverable to the Participant
as a result of the vesting of the Restricted Stock Units; provided, however,
that no shares of Common Stock shall be withheld with a value exceeding the
maximum amount of tax required to be withheld by law.

 

(c)           delivering to the Company previously owned and unencumbered shares
of Common Stock.

 

9.2           Notwithstanding any action the Company takes with respect to any
or all income tax, social insurance, payroll tax, or other tax-related
withholding (”Tax-Related Items”), the ultimate liability for all Tax-Related
Items is and remains the Participant’s responsibility and the Company (a) makes
no representation or undertakings regarding the treatment of any Tax-Related
Items in connection with the grant, vesting or settlement of the Restricted
Stock Units or the subsequent sale of any shares; and (b) does not commit to
structure the Restricted Stock Units to reduce or eliminate the Participant’s
liability for Tax-Related Items.

 

10.          Compliance with Law. The issuance and transfer of shares of Common
Stock shall be subject to compliance by the Company and the Participant with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company’s shares of
Common Stock may be listed. No shares of Common Stock shall be issued or
transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel.

 

 3 

 

 

11.          Notices. Any notice required to be delivered to the Company under
this Agreement shall be in writing and addressed to the Secretary of the Company
at the Company’s principal corporate offices. Any notice required to be
delivered to the Participant under this Agreement shall be in writing and
addressed to the Participant at the Participant’s address as shown in the
records of the Company. Either party may designate another address in writing
(or by such other method approved by the Company) from time to time.

 

12.          Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Delaware without regard to conflict of
law principles.

 

13.          Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Participant or the Company to the Committee
for review. The resolution of such dispute by the Committee shall be final and
binding on the Participant and the Company.

 

14.          Restricted Stock Units Subject to Plan. This Agreement is subject
to the Plan as approved by the Company’s shareholders. The terms and provisions
of the Plan as it may be amended from time to time are hereby incorporated
herein by reference. In the event of a conflict between any term or provision
contained herein and a term or provision of the Plan, the applicable terms and
provisions of the Plan will govern and prevail.

 

15.          Successors and Assigns. The Company may assign any of its rights
under this Agreement. This Agreement will be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement will be binding upon
the Participant and the Participant’s beneficiaries, executors, administrators
and the person(s) to whom the Restricted Stock Units may be transferred by will
or the laws of descent or distribution.

 

16.          Severability. The invalidity or unenforceability of any provision
of the Plan or this Agreement shall not affect the validity or enforceability of
any other provision of the Plan or this Agreement, and each provision of the
Plan and this Agreement shall be severable and enforceable to the extent
permitted by law.

 

17.          Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of the Restricted Stock Units in this Agreement does not create any
contractual right or other right to receive any Restricted Stock Units or other
Awards in the future. Future Awards, if any, will be at the sole discretion of
the Company. Any amendment, modification, or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of the
Participant’s employment with the Company.

 

18.          Amendment. The Committee has the right to amend, alter, suspend,
discontinue or cancel the Restricted Stock Units, prospectively or
retroactively; provided, that, no such amendment shall adversely affect the
Participant’s material rights under this Agreement without the Participant’s
consent.

 

19.          Section 409A. This Agreement will be interpreted to the greatest
extent possible in a manner that makes the Restricted Stock Units exempt from
Section 409A of the Code, and to the extent not so exempt, in compliance with
the requirements imposed by Section 409A of the Code. If any provision in the
Grant Notice or this Agreement would result in the imposition of an additional
tax under Section 409A of the Code, the Company and the Participant intend that
the Grant Notice or this Agreement will be reformed to avoid imposition, to the
extent possible, of the applicable tax and no action taken to comply with
Section 409A of the Code shall be deemed to adversely affect the Participant’s
rights to the Restricted Stock Units. The Participant further agrees that the
Committee, in the exercise of its sole discretion and without the consent of the
Participant, may amend or modify the Plan, the Grant Notice or this Agreement in
any manner and delay the payment of any amounts payable pursuant to the
Restricted Stock Units to the extent necessary to meet the requirements of
Section 409A of the Code as the Committee deems appropriate or desirable. The
Company makes no representation that the Plan or any Award complies with Section
409A of the Code and shall have no liability to any Participant for any failure
to comply with Section 409A of the Code. If the Restricted Stock Units are
intended to comply with Section 409A of the Code and Participant is deemed a
“specified employee” within the meaning of Section 409A of the Code, as
determined by the Committee, at a time when the Participant becomes eligible for
settlement of the RSUs upon his “separation from service” within the meaning of
Section 409A of the Code, then to the extent necessary to prevent any
accelerated or additional tax under Section 409A of the Code, such settlement
will be delayed until the earlier of: (a) the date that is six months following
the Participant’s separation from service and (b) the Participant’s death.

 

 4 

 

 

20.          No Impact on Other Benefits. The value of the Participant’s
Restricted Stock Units is not part of his or her normal or expected compensation
for purposes of calculating any severance, retirement, welfare, insurance or
similar employee benefit.

 

21.          Acceptance. The Participant hereby acknowledges receipt of a copy
of the Plan and this Agreement. The Participant has read and understands the
terms and provisions thereof, and accepts the Restricted Stock Units subject to
all of the terms and conditions of the Plan and this Agreement. The Participant
acknowledges that there may be adverse tax consequences upon the vesting or
settlement of the Restricted Stock Units or disposition of the underlying shares
and that the Participant has been advised to consult a tax advisor prior to such
vesting, settlement or disposition.

 

 5 

 